Citation Nr: 1727494	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for organic mental syndrome with posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 20 percent for degenerative joint and disc disease (DJD and DDD) of the lumbosacral spine (residuals of a low back injury) for the period from November 25, 2007 to March 7, 2012.

3. Entitlement to a disability rating in excess of 40 percent for DJD and DDD of the lumbosacral spine (residuals of a low back injury) for the period from March 8, 2012.

4. Entitlement to a compensable disability rating for residuals of a traumatic brain injury (TBI) for the period prior to October 23, 2008, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

5. Entitlement to a disability rating in excess of 10 percent for residuals of a TBI to include headaches for the period from October 23, 2008, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992. 

Effective November 2007, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions issued by RO. 

In February 2013, the RO assigned a 70 percent rating for organic mental syndrome with PTSD effective from November 25, 2007 [the date of the Veteran's claim for an increased rating]. The RO also granted an increased 40 percent rating for the Veteran's degenerative joint and disc disease of the lumbosacral spine effective from March 8, 2012. As higher schedular ratings for the organic mental syndrome with PTSD and degenerative joint and disc disease of the lumbosacral spine are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned in a July 2013 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

In the appealed August 2009 rating decision, the RO granted an increased 10 percent rating for the Veteran's residuals of a TBI now rated with headaches effective from December 21, 2006. In February 2013, the RO found clear and unmistakable error (CUE) with the grant of an increased 10 percent rating for the residuals of a TBI, to include headaches. The RO noted that diagnostic code 8045 in effect prior to October 2008 prevented the assignment of separate ratings for disabilities due to brain trauma. As a 70 percent rating for organic mental syndrome with PTSD (associated with residuals of TBI) was in effect, a separate 10 percent rating for the headaches associated with a TBI was not assignable. 

However, the rating criteria for evaluating residuals of head injuries was revised October 23, 2008, and allowed for separate evaluations for separate disabilities due head trauma. Accordingly, a separate 10 percent rating for headaches, residual of TBI was assigned effective from October 23, 2008. The issues on the title page, with regard to the claim for an increased rating for residuals of a TBI are characterized to reflect the regulation change. 

The Board remanded the claim in August 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran was previously represented by Seth C. Berman. However, in August 2016, attorney Berman withdrew from representation of the Veteran. An April 2017 report of general information confirms that Disabled American Veterans represents the Veteran before the Agency in these claims on appeal. Disabled American Veterans has submitted argument on the Veteran's behalf.  

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In April 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a rating in excess of 70 percent for organic mental syndrome with PTSD.

2. From November 25, 2007 to March 7, 2012, the service-connected DJD and DDD of the lumbosacral spine (residuals of a low back injury) most nearly approximates forward flexion of 30 degrees with pain.

3. There is no evidence of ankylosis.

4. There is no evidence of incapacitating episodes of intervertebral disc syndrome for a duration longer than one week that requires physician prescribed bed rest.

5. Prior to October 23, 2008, the Veteran has had subjective complaints of headaches but is in receipt of a separate rating for organic mental syndrome with PTSD pursuant to Diagnostic Code 9304.

6. Effective October 23, 2008, the Veteran's headaches, a residual of TBI, is not manifested by characteristic prostrating attacks of headache pain occurring on an average once a month over the last several months. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for a rating in excess of 70 percent for organic mental syndrome with PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for the assignment of a 40 percent rating for the service-connected DJD and DDD of the lumbosacral spine (residuals of a low back injury) have been approximated for the period from November 25, 2007 to March 7, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2016).

3. The criteria for a rating in excess of 40 percent for the service-connected DJD and DDD of the lumbosacral spine (residuals of a low back injury) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2016).

4. The criteria for a compensable disability rating for residuals of a traumatic brain injury (TBI) for the period prior to October 23, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045, 4.130; DC Code 9304 (2008).

5. The criteria for a rating in excess of 10 percent for residuals of a TBI to include headaches for the period from October 23, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In April 2017, the Veteran withdrew his claim for a rating in excess of 70 percent for organic mental syndrome with PTSD from appellate consideration. The appeal is dismissed. 

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, lumbar spine and lower extremity radiculopathy disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

DJD/DDD Lumbosacral Spine 

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016). A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In November 2007, the Veteran filed a claim for an increased evaluation for his service-connected DJD/DDD of the lumbosacral spine. 

The December 2007 Report of VA examination documents the Veteran's complaint of constant pain localized in his neck, upper back and lower back. He described the pain as a dull ache that could become sharp. He stated the severity of the pain was moderately severe. He reported that his back pain radiated to the right anterior thigh and this radiating pain was sharp in nature. He reported that he experienced flare-ups of sharp pain three to four times per week that lasted for hours at a time. The flare-ups of pain were elicited from prolonged positions and increased activities and relieved by rest. During flare-ups, he reported that he had difficulty walking and performing his usual activities. 

On physical examination, the Veteran exhibited spasm and pain with motion on the left and right that did not result in abnormal gait or abnormal spinal contour. The Veteran's thoracolumbar range of motion was flexion to 45 degrees; extension to 5 degrees; left lateral flexion to 15 degrees; left lateral rotation to 10 degrees; right lateral flexion to 20 degrees, and right lateral rotation to 10 degrees. The total range of motion was 105 degrees. The examiner found the Veteran had pain with motion but did not experience pain after repetitive use. He did not have additional loss of motion on repetitive use. There was no evidence of lumbar spine ankylosis. 

The March 2012 Report of VA examination documents the Veteran's complaint of flare-ups of pain that impacted the function of his thoracolumbar spine. The Veteran's thoracolumbar range of motion was flexion to 40 degrees (with objective evidence of painful motion beginning at 35 degrees); extension to 20 degrees (with objective evidence of painful motion beginning at 15 degrees); left lateral flexion to 30 degrees (with objective evidence of painful motion beginning at 25 degrees); left lateral rotation to 30 degrees (with objective evidence of painful motion beginning at 30 degrees); right lateral flexion to 30 degrees (with objective evidence of painful motion beginning at 25 degrees), and right lateral rotation to 30 degrees (with objective evidence of painful motion beginning at 30 degrees). Following repetitive use, range of motion of the Veteran's thoracolumbar spine was flexion to 30 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; left lateral rotation to 30; right lateral flexion to 20; and, right lateral rotation to 30 degrees. The Veteran demonstrated functional loss and/or functional impairment of the thoracolumbar spine manifested by less movement than normal, weakened movement, excess fatigability, pain on movement and disturbance of locomotion. He had tenderness and guarding or muscle spasm that resulted in an abnormal gait (very slow, antalgic gait) and abnormal spinal contour (straightening of the lumbar lordosis). 

The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. He did experience incapacitating episodes of intervertebral disc syndrome (IVDS) of the thoracolumbar spine of a total duration of less than one week over the past year. The examiner indicated that the Veteran's thoracolumbar spine disability did not effect his ability to work. 

The November 2015 Report of VA examination reflects the Veteran's complaint of chronic back pain. He had difficulty with prolonged walking and heaving lifting. He used medication (as needed) and wore a support belt and compression clothing for his back disability. He stated that acupuncture therapy worked well and he wished he could do it every day. 

Physical examination showed range of motion findings were all normal but the Veteran exhibited pain in forward flexion and extension and with weight bearing. He exhibited paraspinal muscle tenderness to palpation. He was able to perform repetitive use testing without additional loss of range of motion. He did not have radicular pain or any other signs or symptoms due to radiculopathy. There was no evidence of ankylosis of the spine. The examiner indicated that the Veteran did not have IVDS. The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work in that the Veteran would have difficulty in a physically demanding job that required frequent bending, lifting, walking or standing.

The December 2016 back disability benefits questionnaire reflects that the Veteran was unable to perform range of motion testing because of pain with range of motion and a feeling of instability in his back. He had tenderness of the right and left paraspinalis in the lumbosacral region with radiation into the buttocks. The examiner indicated that the Veteran had guarding and muscle spasms that resulted in abnormal gait and abnormal spinal contour. Contributing factors to the Veteran's functional loss and limitation of motion included weakened movement, excess fatigability, pain on movement, atrophy of disuse, interference with sitting and interference with standing. The Veteran did not have ankylosis of the spine. He did complain of mild radicular pain in the lower extremities described as intermittent and dull; however, he did not have any objective findings due to radiculopathy. There was no evidence of any other neurologic abnormality or IVDS.

The law provides "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. The final sentence of 38 C.F.R. 
§ 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

In review of the November 2007 VA examination report, it is unclear whether the VA examiner tested the thoracolumbar spine disability for pain in both weight-bearing and non-weight-bearing conditions (in addition to the testing in both active and passive motion). The November 2007 VA examination is of limited probative value in the current appeal. 

However, the March 2012 Report of VA examination reflects that the Veteran had flexion of the thoracolumbar spine limited to 40 degrees (with objective evidence of painful motion beginning at 35 degrees) with additional limitation of motion to 30 degrees following repetitive use testing. Additionally, he demonstrated functional loss and/or functional impairment of the thoracolumbar spine manifested by less movement than normal, weakened movement, excess fatigability, pain on movement and disturbance of locomotion. He had tenderness and guarding or muscle spasm that resulted in an abnormal gait (very slow, antalgic gait) and abnormal spinal contour (straightening of the lumbar lordosis). 

Given the limited probative value of the November 2007 VA examination, in light of the findings of the March 2012 VA examination (used to award the 40 percent rating) and the Veteran's consistent reports of painful motion with intermittent flares of pain resulting in additional functional impairment of the lumbar spine, the evidence is not suggestive that the back disorder worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 40 percent rating is assigned for the period of the appeal from November 25, 2007 to March 7, 2012.

There is no evidence of ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of disc disease requiring physician prescribed bed rest lasting longer than one week over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted at any time. He does not have radiculopathy or any other associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. The 40 percent rating is the maximum evaluation for limitation of motion of the thoracolumbar spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).

Residuals of a TBI

The criteria for evaluating residuals of traumatic brain injury (TBI) (brain disease due to trauma) were revised during the pendency of this appeal.  

Prior to October 2008, under DC 8045 (brain disease due to trauma), purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under DC 9304.  This 10 percent rating was not combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a. 

Effective October 23, 2008, DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. 

The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

As noted, prior to October 23, 2008, purely subjective complaints such as headaches, recognized as symptomatic of brain trauma, are rated 10 percent disabling and no more under diagnostic code 9304. However, that 10 percent rating will not be combined with any other rating for a disability due to brain trauma. In this case, beginning November 25, 2007, the Veteran is in receipt of a 70 percent rating for organic mental syndrome with PTSD associated with residuals of head injury pursuant to Diagnostic Code 9304. Thus, for the period from November 25, 2007, to October 22, 2008, a compensable rating for other subjective residuals of a head injury (i.e., headaches) is not assignable. 

At the August 2009 VA examination, the Veteran reported that he sustained a head injury during service in a fall accident. He complained of right-sided, aching/throbbing headaches that lasted up to three days. He experienced these episodes of headaches approximately 21 days per month. His headaches were disabling but without prodrome, sequelae or complications. He took four aspirin per day with little relief. 

His headaches were described as tension headaches and he experienced vertigo, for which he used a cane. He had frequent insomnia and had a four year history of sleep apnea. He experienced moderate fatigue. It was documented that he injured his lumbosacral spine in the fall accident and wore a back brace for his chronic back pain. He had moderate memory impairment.

Other cognitive problems included decreased attention, difficulty concentrating and difficulty with executive functions. Psychiatric problems included anxiety and depression. Neurobehavioral symptoms included irritability and restlessness.

Physical examination showed motor function, muscle tone, reflexes, sensory function and cranial nerves were all normal. He was alert and oriented and his general knowledge, judgment/insight and abstraction were ok. He walked in tandem with an antalgic gait. He recalled two out of three objects in three minutes with distraction (and five minutes with distraction). 

There was objective evidence of moderate impairment of memory, attention, concentration or executive function resulting in moderate functional impairment. Judgment was normal; social interaction was routinely appropriate; motor activity was normal; visual spatial orientation was normal; and, he was always oriented to person, time, place and situation. He experienced three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples of findings at this level of impairment included marked fatigability, blurred or double vision or headaches requiring rest periods during most days). He demonstrated one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction or both on most days or that occasionally require supervision for safety of self and others. He was able to communicate by spoke or written language and comprehend spoken and written language. Consciousness was normal. 

Diagnoses were TBI, moderate organic mental syndrome, lumbo-facet syndrome, tension/vascular headaches and retro-orbital headaches all secondary to the fall in service.

The January 2017 VA residuals of TBI examination documents the Veteran's report of short-term memory difficulty; difficulty navigating new places with accompanying anxiety; difficulty staying organized; difficulty completing tasks; inability to concentrate; headaches; and, self-imposed driving restrictions.

Assessment of cognitive impairment and other residuals of TBI showed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment (i.e., the Veteran had lapses in memory, difficulty with concentration and attention and a lack of focus). His judgement was normal and his social interaction was occasionally inappropriate. He was occasionally disoriented to two of four aspects (person, time, place, situation) but his motor activity was normal. His visual spatial orientation was moderately impaired (i.e., he usually got lost in unfamiliar surroundings; had difficulty reading maps, following directions, and judging distance; and, had difficulty using assistive devices such as GPS (global positioning system).

The Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships (i.e., the Veteran gets panic attacks, headaches and has varying level of attentiveness depending on the specific activity he is involved in). He experienced one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them (lack of attention/concentration, irritability). The Veteran's comprehension/expression of spoken language/written language was only occasionally impaired. He could communicate complex ideas. His consciousness was normal. Indicated residuals of TBI included motor dysfunction, speech, headaches and mental disorder.

The examiner indicated that the Veteran's residuals of TBI impacted his ability to work given that the Veteran had difficulty concentrating, experienced anxiety and had difficulty working as part of a team. The examiner concluded that there was a progression in the Veteran's symptoms; however, there was no change in the diagnosis. 

The January 2017 VA headaches examination documents a diagnosis of tension headaches. The Veteran reported that he experienced worsening "stress headaches" that were triggered by his getting upset with people or by stress. He experienced the headaches approximately twice per week and reported that the headaches lasted approximately half the day. When he experienced the headaches, he self-isolated away from people and took baby aspirin for relief. Documented symptoms of the Veteran's headaches were pain localized on one side of the head, pain elicited with physical activity, sensitivity to light, sensitivity to sound and vision changes. The examiner recorded that typical duration of the headache pain was less than a day. The examiner indicated that the Veteran did not experience characteristic prostrating attacks of headache pain. The examiner did indicate the Veteran's headaches impacted his ability to work given that the Veteran had difficulty concentrating and staying focused on tasks-at-hand when he experienced a headache. 

As regards the Veteran's organic mental syndrome with PTSD, DC 8045 provides that these symptom are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder. He has already been assigned a separate rating for his organic mental syndrome with PTSD associated with his head injury and as discussed above the claim for an increased rating for that disability was withdrawn from appellate review; therefore, this emotional/behavioral dysfunction need not been discussed.

As regards the Veteran's left and right hand tremors, DC 8045 provides that physical (including neurological) dysfunction are to be evaluated under an appropriate diagnostic code. He has already been assigned separate ratings for his left and right hand tremors and no issue as to the ratings for these disabilities is in appellate status; therefore, these physical complaints need not been discussed with regard to the revised criteria (i.e., in effect from October 23, 2008).

The above-cited evidence clearly reflects that the Veteran has cognitive impairment associated with his residuals of head injury. However, Note (1) instructs that where the manifestations of two or more conditions cannot be clearly separated, a single evaluation should be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions when there is overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder. In such cases, more than one evaluation based on the same manifestations cannot be assigned. 

Here, the moderate impairment of memory, attention, concentration or executive function resulting in moderate functional impairment (August 2009 VA examination) and occasional disorientation to two of four aspects and moderately impaired visual spatial orientation (January 2017) were overlapping manifestations of the residuals of TBI and comorbid organic mental syndrome with PTSD. Given that the Veteran is in receipt of a 70 percent rating for his organic mental syndrome with PTSD that contemplates these manifestations, the Board is precluded from assigning a separate evaluation based on these same manifestations. 

Similarly, the above-cited evidence clearly reflects that the Veteran has subjective complaints of headaches. Subjective symptoms with a distinct diagnosis are to be separately evaluated under the appropriate diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table. Here, the Veteran's headache disorder has distinctly been diagnosed as tension/vascular/retro-orbital headaches (August 2009 and January 2017 VA examination). 


Under Diagnostic Code 8100, a rating in excess of 10 percent for headaches would require characteristic prostrating attacks occurring on an average once a month over the last several months; or, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a. The January 2017 Report of VA examination documents that the Veteran did not experience characteristic prostrating attacks of headache pain. Further, he did not experience prostrating or prolonged attacks of headache pain productive of severe economic inadaptability. Thus, a rating in excess of 10 percent is not warranted for the Veteran's residuals of a TBI to include headaches for the period from October 23, 2008. The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation. Neither he nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.

In sum, a compensable rating for residuals of a TBI is not warranted prior to October 23, 2008, as the Veteran was in receipt of a 70 percent rating for organic mental syndrome with PTSD and purely subjective complaints such as headache, recognized as symptomatic of brain trauma cannot be combined with any other rating for a disability due to brain trauma. A rating in excess of 10 percent for residuals of a TBI to include headaches is not warranted for the period from October 23, 2008, as the Veteran's tension headaches are not manifested by characteristic prostrating attacks of headaches occurring on an average once a month over the last several months. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

The appeal for a rating in excess of 70 percent for organic mental syndrome with PTSD is dismissed. 

A rating of 40 percent for DJD and DDD of the lumbosacral spine (residuals of a low back injury) for the period from November 25, 2007 to March 7, 2012 is granted.

A rating in excess of 40 percent for DJD and DDD of the lumbosacral spine (residuals of a low back injury) is denied.

A compensable rating for residuals of a TBI for the period prior to October 23, 2008, is denied.

A rating in excess of 10 percent for residuals of a TBI to include headaches for the period from October 23, 2008, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


